UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 19, 2014 Home Bancorp, Inc. (Exact name of registrant as specified in its charter) Louisiana 1-34190 71-1051785 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 503 Kaliste Saloom Road, Lafayette, Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (337) 237-1960 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Not applicable. (e)On May 19, 2014, the Boards of Directors of Home Bancorp, Inc. (the “Company”) and Home Bank (the “Bank”), the Company’s wholly owned subsidiary, acted to extend the term of the existing employment agreements between the Company and Mr. John W. Bordelon and the Bank and each of John W. Bordelon, Darren E. Guidry, Scott A. Ridley, Scott T. Sutton and Joseph B. Zanco. Amendments to each of the employment agreements were entered into in order to extend the terms of the agreements to June 22, 2017, in the case of Mr. Bordelon, and to June 22, 2016 in the case of the other executive officers. No other changes were made to the employment agreements. The foregoing description is qualified in its entirety by reference to the amendments to the employment agreements, copies of which are attached as exhibits to this Current Report on Form 8-K and are incorporated herein by reference. (f)Not applicable. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits 2 The following exhibits are included herewith. Number Description Amendment to the Amended and Restated Employment Agreement between Home Bancorp, Inc. and John W. Bordelon Amendment to the Amended and Restated Employment Agreement between Home Bank and John W. Bordelon Amendment to the Amended and Restated Employment Agreement between Home Bank and Darren E. Guidry Amendment to the Employment Agreement between Home Bank and Scott A. Ridley Amendment to the Amended and Restated Employment Agreement between Home Bank and Scott T. Sutton Amendment to the Amended and Restated Employment Agreement between Home Bank and Joseph B. Zanco 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME BANCORP, INC. Date: May 23, 2014 By: /s/John W. Bordelon John W. Bordelon President and Chief Executive Officer 4
